Title: Valentín de Foronda to Thomas Jefferson, 23 April 1813
From: Foronda, Valentín de
To: Jefferson, Thomas


          Coruña
            Abril 23 de 1813.
          Foronda se
ofrece à la disposicion del sublime
Jefferson y
le remite
unos papelítos: le tiene ya enviados
otros, y no será su culpa de que se hayan extraviado.No los remite
				al filosofo
Madisson á
pesar de los respetos y afecto que le profesa, por que los baxo politicos
mirarian mal una accion que no tiene relacion con los negocios Españoles
          
          Editors’ Translation
          
            La Coruña
              April 23, 1813.
            Foronda places
himself at the disposal of the noble Jefferson and sends him some small
scraps: he has already sent others, and he is not to blame if they have
gotten lost.
			 He does not transmit them to
			 the philosopher Madison, despite his respect and affection for him, because low-life politicians would misconstrue an action actually
			 unrelated to Spanish affairs
          
        